Name: 89/144/EEC: Council Decision of 20 February 1989 extending certain provisions on the supply of milk and milk products at a reduced price to cover Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  teaching;  social protection;  processed agricultural produce;  marketing
 Date Published: 1989-02-25

 Avis juridique important|31989D014489/144/EEC: Council Decision of 20 February 1989 extending certain provisions on the supply of milk and milk products at a reduced price to cover Portugal Official Journal L 053 , 25/02/1989 P. 0054 - 0054 Finnish special edition: Chapter 3 Volume 28 P. 0146 Swedish special edition: Chapter 3 Volume 28 P. 0146 *****COUNCIL DECISION of 20 February 1989 extending certain provisions on the supply of milk and milk products at a reduced price to cover Portugal (89/144/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Article 26 of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regulation (EEC) No 1109/88 (3), authorizes the supply at a reduced price of milk and certain milk products to pupils in educational establishments; whereas that provision was extended to cover the most deprived persons during the cold spell affecting Europe in the winter of 1987; whereas the benefit of those arrangements should be extended to cover Portugal and also the rules laid down in Regulations (EEC) No 1842/83 (4), as last amended by Regulation (EEC) No 222/88 (5), and Regulation (EEC) No 2167/83 (6), as last amended by Regulation (EEC) No 222/88; Whereas the operations for supply to the most deprived persons in the winter of 1987 were intended to ease the serious difficulties encountered by those persons, and including, out of solidarity, in Portugal; whereas the measures relating to school milk were introduced in particular to inculcate certain nutritional habits in pupils of educational establishments; whereas that possibility should be extended to Portugal from 1 January 1989, HAS ADOPTED THIS DECISION: Article 1 The benefit of the aid system for the supply of milk and milk products provided for in Article 26 of Regulation (EEC) No 804/68 shall be extended to cover Portugal from: - 1 January 1987 in respect of the most deprived persons, - 1 January 1989 in respect of pupils in educational establishments. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 20 February 1989. For the Council The President F. FERNANDEZ ORDOÃ EZ (1) Opinion delivered 17 February 1989 (not yet published in the Official Journal). (2) OJ No L 148, 28. 6. 1968, p. 13. (3) OJ No L 110, 29. 4. 1988, p. 27. (4) OJ No L 183, 7. 12. 1983, p. 1. (5) OJ No L 28, 1. 2. 1988, p. 1. (6) OJ No L 206, 30. 7. 1983, p. 75.